Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 16, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. Claimant worked as an office manager for a resort hotel from January, 1974 through August 25, 1974. From January through May he worked five days a week and went to college on Tuesdays and Thursdays. After May he was required to work six days a week. Claimant requested Tuesdays and Thursdays off after August 26, 1974 so that he could resume his college studies. He was told that he would have to continue working on a six-day week basis. He thereafter left the job on August 26, 1974.- The board found that claimant voluntarily left his employment after the employer refused to change claimant’s scheduled employment to avoid a conflict with his schooling, that this was a personal and noncompelling reason for leaving and he was, consequently, disqualified from receiving benefits. The board’s findings are supported by substantial evidence and must be sustained. (Matter of Schifferle [Catherwood], 33 AD2d 847.) Decision affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Reynolds, JJ., concur.